Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-65900) pertaining to the 401(k) Savings Plan of Brown Shoe Company, Inc. of our report dated June 22, 2011, with respect to the financial statements and schedules of the Brown Shoe Company, Inc. 401(k) Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP St. Louis, Missouri June 22, 2011
